6:19-mj-00108-KEW Document 7 Filed in ED/OK on 01/13/20 Page 1 of 2
        6:19-mj-00108-KEW Document 7 Filed in ED/OK on 01/13/20 Page 2 of 2


                                              RETURN
Case No.:          Date and time warrant executed:             Copy of warrant and inventory left with:

                                                                ~     -,\hc;I"\u.>   It   r~\~
Inventory made in the presence of:


Inventory of the property taken and name of any person(s) seized:




                                          CERTIFICA nON

      I declare under penalty of perjury that this inventory is correct and was returned along with the
original warrant to the designated judge.


Date:   Of}D7/~o



                                                           Prin ed name and title
